[logo - American Funds®] The Growth Fund of America® Prospectus Supplement May 1, 2010 (for prospectuses and retirement plan prospectuses dated November 1, 2009) The second paragraph under the heading "Other important investment practices" in the "Investment objective, strategies and risks" section of the Prospectus and the Retirement Plan Prospectus is amended in its entirety to read as follows: The fund may invest up to 25% of its assets in securities of issuers domiciled outside the United States. In addition to the risks described above, investments in securities issued by entities based outside the United States may be affected by currency controls; different accounting, auditing, financial reporting, and legal standards and practices; expropriation; changes in tax policy; greater market volatility; different securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing countries. Investments in securities issued by entities domiciled in the United States may also be subject to many of these risks. Keep this supplement with your prospectus and/or retirement plan prospectus MFGEBS-905-0410PPrinted in USACGD/AFD/10039-S26484 THE FUND PROVIDES SPANISH TRANSLATION IN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE FOLLOWING IS A FAIR AND ACCURATE ENGLISH TRANSLATION OF A SPANISH LANGUAGE PROSPECTUS SUPPLEMENT FOR THE FUND. /s/ PATRICK F. QUAN PATRICK F. QUAN SECRETARY [logo - American Funds®] The Growth Fund of America® Prospectus Supplement May 1, 2010 (for prospectuses and retirement plan prospectuses dated November 1, 2009) The second paragraph under the heading "Other important investment practices" in the "Investment objective, strategies and risks" section of the Prospectus and the Retirement Plan Prospectus is amended in its entirety to read as follows: The fund may invest up to 25% of its assets in securities of issuers domiciled outside the United States. In addition to the risks described above, investments in securities issued by entities based outside the United States may be affected by currency controls; different accounting, auditing, financial reporting, and legal standards and practices; expropriation; changes in tax policy; greater market volatility; different securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing countries. Investments in securities issued by entities domiciled in the United States may also be subject to many of these risks. Keep this supplement with your prospectus and/or retirement plan prospectus MFGEBS-905-0410PPrinted in USACGD/AFD/10039-S26484 THE GROWTH FUND OF AMERICA, INC. Part B Statement of Additional Information November 1, 2009 (as supplemented May 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of The Growth Fund of America, Inc. (the "fund" or "GFA") dated November 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The Growth Fund of America, Inc. Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AGTHX Class 529-A CGFAX Class R-1 RGAAX Class B AGRBX Class 529-B CGFBX Class R-2 RGABX Class C GFACX Class 529-C CGFCX Class R-3 RGACX Class F-1 GFAFX Class 529-E CGFEX Class R-4 RGAEX
